ORDER
PER CURIAM.
Martin Sigillito appeals from the judgment of the trial court in favor of Patricia Ahrens in a lawsuit for legal malpractice and Ahrens cross-appeals. Sigillito raises four allegations of error: (1) the trial court erred in finding in favor of Ahrens because no attorney-client relationship existed, (2) the trial court erred in finding Sigillito was negligent because insufficient evidence was offered to prove negligence, (3) the trial court erred in allowing Ahrens to draw an adverse inference based on Sigillito’s invocation of his constitutional right against self-incrimination because any properly drawn inference would not support a finding of negligence, and (4) the trial court erred in allowing Ahrens to pursue a cause of action in negligence because she was estopped from doing so when she previously pursued a cause of action based on intentional conduct. In her cross-appeal, Ahrens argues the trial court erred in capping pre-judgment interest at 9 percent annually and post-judgment interest at 5.25 percent annually because the written loan contracts provided for higher interest rates.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).